Citation Nr: 1105252	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  01-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a cognitive disorder, 
claimed as memory loss.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to April 1981.  

The Board notes there are service treatment records indicating 
the Veteran also had additional service in the Army Reserves from 
1983 to 1991.  After significant research, however, the VA could 
not confirm any other dates of active duty.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The 
Veteran had a hearing before the Board in August 2002 and the 
transcript is of record.

These claims have been before the Board numerous times.  In March 
2003, the Board denied, among other things, entitlement to an 
increased rating for the left knee.  The Veteran then appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court or CAVC).  At that time, in an August 2004 
Order, the CAVC granted a joint motion to remand (JMR) to allow 
the VA to obtain the Veteran's Social Security Administration 
(SSA) disability records.  

At the same time, within the March 2003 Board decision, the Board 
also referred various claims, to include entitlement to service 
connection for a psychiatric disorder and memory loss.  These 
issues were again before the Board in April 2004 and were 
remanded for further development.

All the claims mentioned above were before the Board again in 
August 2005, April 2010 and July 2010 at which times the claims 
were remanded to allow the Agency of Original Jurisdiction (AOJ) 
to further assist the Veteran in the development of his claims, 
to include affording him appropriate VA examinations. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the issues 
on appeal.  


FINDINGS OF FACT

1.  The Veteran's psychiatric diagnoses, to include 
schizophrenia, depressive disorder, mood disorder and anxiety 
disorder, are not due to any incident of his military service.

2.  Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's cognitive disorder, to include memory loss, is related 
to his military service.

3.  The Veteran's left knee disability is manifested by pain, 
some limitation of motion, and x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disorder, to include schizophrenia, 
depression and anxiety, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran's chronic cognitive disorder was incurred in 
active service.  38 U.S.C.A. §§1101, 1110 and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for a disability rating greater than 10 percent 
for chondromalacia of the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5014, 5257, 5258, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in June 1998, November 2001, October 2005 (left knee 
only), March 2006, March 2008 and April 2010.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
2006, 2008 and 2010 letters explained how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the Veteran 
was provided notice prior to the first 1998 adjudication of his 
claims.  Subsequent letters, however, were sent after the 1998 
adjudication as noted above, which completed complying VCAA 
notice and proper subsequent VA process.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
See Mayfield, 19 Vet. App. 103.  Although subsequent letters were 
provided to the Veteran after the initial 1998 adjudication, the 
content of the letters fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claims were readjudicated and an 
additional SSOC was provided to the Veteran most recently in 
September 2010.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by VA 
have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  Records 
associated with the Veteran's receipt of Social Security 
Administration (SSA) disability benefits have been obtained.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  

With regard to service connection claims, such as the psychiatric 
and cognitive disorders on appeal here, the duty to assist also 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  With regard to service connection claims, the 
Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran several appropriate VA psychiatric 
and neuropsychiatric examinations throughout the pendency of this 
appeal, to include in 2001, 2003, 2006 and, most recently, in 
2009. These examinations are adequate because they are based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).

Further examination or opinion is not needed on the psychiatric 
disorder claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be associated 
with the Veteran's military service.  This is discussed in more 
detail below.  

With regard to increased rating claims, such as the left knee 
disability on appeal here, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations 
throughout the appellate time frame from 1998 through, most 
recently, September 2010.  These examinations are adequate 
because they are based on a thorough examination, a description 
of the Veteran's pertinent medical history, a complete review of 
the claims folder and appropriate diagnostic tests, to include x-
ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disability since 
he was last examined.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than at 
VA, which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings.  Thus the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claims.  

Service Connection (Psychiatric Disorder and Cognitive Disorder)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection the evidence must show: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).

With regard to his psychiatric disorder and cognitive disorder, 
the Veteran originally filed a claim in 1998 seeking entitlement 
to service connection for depression and memory loss.  At that 
time, the Veteran did not specify any particular in-service 
events responsible for his depression and memory loss.  

Throughout the pendency of this appeal, however, the Veteran has 
indicated various versions of allegations of in-service events 
responsible for his current psychiatric and cognitive disorders.

Within a September 2001 VA examination, the Veteran indicated he 
got into a lot of "fights" while in the military and was in a 
jeep accident (which is not documented in the service treatment 
records).  In August 2002, the Veteran testified before the Board 
that his depression and memory loss stems from in-service 
prejudice against him because he was Mexican.  Specifically, the 
Veteran indicated he was in a lot of fights due to his Mexican 
decent and overall felt persecuted.  He indicated his memory loss 
is attributable to these fist fights.  One fight in particular, 
in 1980, the Veteran testified during his 2002 hearing, occurred 
while he was attempting to stop a gang rape in process to a lady 
brought to the camp (which is not documented in the service 
treatment records).  He testified that the head injuries from 
these fights were the source of his memory loss and the overall 
discrimination he suffered was the source of his depression.  

More recently, in October 2009, the Veteran outlined several in-
service traumas allegedly responsible for his psychiatric and 
cognitive disorders, to include being hit in the head while 
attempting to stop a rape in progress, being sexually assaulted 
by a man in Germany where his head was hit against a wall several 
times, losing consciousness while stationed in France in another 
fight, and a car accident in Germany in 1980.  None of these 
events are confirmed in the Veteran's service treatment records.

The Board notes the Veteran also varied in recollecting how long 
he had been unconscious in the military after the head trauma.  
Service treatment records merely indicate a diagnosis of cerebral 
concussion (related to bumping into a pole while jogging), but 
later records note the Veteran's self-reported loss of 
consciousness of ten minutes.  In 2001, the Veteran told the 
examiner he was unconscious following a fist fight in 1980 for 
twenty minutes with loss of memory.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's reported military and medical history has varied 
considerably throughout the appellate time frame.  Although the 
Veteran's contentions were considered, the Veteran proved to be 
an unreliable historian.

Credibility is an adjudicative, not a medical determination.  The 
Board has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's statements are inconsistent.  

The Veteran's service treatment records do in fact confirm one 
instance of head trauma.  The circumstances of the head trauma, 
however, are very different than any of the Veteran's 
contentions.  That is, in March 1981, the Veteran was treated for 
a cerebral concussion with loss of consciousness when the Veteran 
was jogging, got distracted and hit a pole on the left side of 
his face.  No residuals were found on examination.  In April 1981 
the Veteran self-reported nervousness, but again no diagnosis was 
found appropriate on examination.  Prior to separation, in March 
1988, the Veteran self-reported symptoms of depression, excessive 
worry and nervousness.  In July 1988, the Veteran indicated he 
could not sleep and felt very depressed.  On follow up in July 
1988, however, the Veteran indicated his mood had improved and he 
felt 100% better.  No diagnosis was rendered at any time during 
the Veteran's military service.  The Veteran's separation 
examination was within normal limits.

After service, somewhat complicating the matter, the Veteran was 
in a severe motor vehicle accident (MVA) in 1992 causing, among 
other things, severe head trauma with loss of consciousness.  
According to 1996 private medical records, thereafter the Veteran 
could not return to work and was so depressed that he attempted 
suicide with an overdose of pills.

Indeed, private treatment records and VA outpatient treatment 
records confirm a lengthy history of cocaine addiction and 
substance induced mood disorder.  These records also reflect 
varying diagnoses of depression, major depressive disorder, 
adjustment disorder, schizophrenia, dementia and cocaine 
addiction with substance induced mood disorder.  

VA examiners throughout time appear to have been given various 
"versions" of this information.  As indicated above, the 
Veteran was afforded a VA examination in September 2001 where the 
examiner diagnosed the Veteran with major depression noting the 
Veteran's contentions that he was in a lot of "fights" while in 
the military.  Memory loss was not found at that time.  Indeed, 
the Veteran indicated during this examination that he felt 
"good." 

In June 2003, the VA examiner diagnosed the Veteran with 
"dementia due to head trauma."  The examiner did not specify 
what head trauma caused the Veteran's dementia, but it appears 
the examiner was only told by the Veteran of being hit in the 
head while on active duty in Germany in 1980.  Again, this 
particular head trauma is not confirmed in the service treatment 
records.  From the examination report, it does not appear the 
examiner was made aware of the Veteran's MVA in 1992 with 
significant head trauma and loss of consciousness.  A medical 
opinion based on incomplete or inaccurate factual premises is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In February 2005, the Veteran was admitted into a private 
hospital for cephalgia, crack cocaine abuse and depressive 
disorder.  The Board also finds noteworthy that VA outpatient 
treatment records note the Veteran fell on concrete and hit his 
head around 2006 or 2007.

The Veteran was afforded an additional VA examination in August 
2006 where the examiner diagnosed the Veteran with polysubstance 
abuse/dependence, depressive disorder, which could be due to 
polysubstance abuse, and psychotic disorder, which could be due 
to polysubstance abuse.  The examiner found no evidence of 
schizophrenia at that time.  

The examiner also found the 1981 in-service jogging head trauma 
documented in the Veteran's service treatment records to be a 
"minor incident" and unlikely responsible for any long term 
affects to the brain.  Similarly, the examiner noted the in-
service Mental Hygiene Clinic visits in 1982, but concluded that 
the visits do not indicate any significant psychiatric problems 
or a need for follow-up.  The examiner also noted the Veteran's 
complaints of in-service discrimination and various in-service 
fights, but found no confirmation of these incidents in the 
records.  

Overall, the examiner found the Veteran's current psychiatric 
diagnoses unrelated to his military service because the Veteran's 
confirmed in-service injuries and complaints were minor and the 
Veteran did not follow up with any psychiatric care until after 
his 1992 MVA.  Also significant, the examiner noted that much of 
the Veteran's psychiatric treatment through the years have mainly 
been associated with his substance abuse and dependency.  The 
examiner found the Veteran to be "manipulative."  In September 
2001, for example, the Veteran told the examiner he was feeling 
good and was in good health at that time.  The Veteran, at that 
time, was hoping to again join the Army Reserves.  In short, the 
August 2006 examiner found no psychiatric disorder that could be 
related to the Veteran's military history.  

The Board finds the August 2006 VA examination persuasive.  The 
findings are based on a complete review of the claims folder and 
a thorough examination.  The examiner's rationale was extremely 
thorough and it is clear from the report that the examiner 
understood and relied on all relevant, accurate facts.

Indeed, although the examiner opined that the Veteran did not 
have a psychiatric disorder related to his military history, the 
examiner did not rule out the possibility of a neurologic 
problem.  That is, the August 2006 examiner noted that memory 
loss could be related to a psychiatric problem or a neurologic 
problem.  While the examiner opined that the Veteran did not have 
a psychiatric disorder related to the Veteran's military 
service, she further opined that a neurological examination would 
be appropriate to ascertain whether the Veteran had memory loss 
due to a neurologic problem attributable to his military service. 

As such, the Veteran was afforded a neuropsychiatric examination 
in October 2009.  The 2009 examiner noted the Veteran's reported 
military history, to include the 1980 Germany fight where the 
Veteran was reportedly attempting to stop a rape in progress, 
another fight in 1981 where the Veteran himself was sexually 
assaulted and his head was hit against a brick wall numerous 
times, and an additional fight while the Veteran was stationed in 
France.  The examiner observed that the Veteran's service 
treatment records merely indicate one instance of treatment for a 
"cerebral concussion" with overnight hospitalization for 
observation in 1981.  

The 2009 examiner further noted the Veteran's post-service 1992 
MVA with head trauma as well as an additional trauma in 2006 or 
2007 where the Veteran fell and hit his skull.  The 2009 examiner 
also noted the Veteran's lengthy substance abuse history.  The 
2009 examiner noted past VA examiners' opinions.  Most notably, 
the 2009 examiner specifically pointed out the past 2003 VA 
examiner's diagnosis of "dementia" related to head trauma.  The 
2009 examiner found the opinion incomplete because the 2003 
examiner did not specify what head trauma was responsible for the 
dementia and the Veteran never completed follow-up psychological 
testing.  

After a thorough evaluation of the Veteran, the 2009 examiner 
diagnosed the Veteran with cognitive disorder, polysubstance 
dependence and schizophrenia.  With regard to etiology, the 
examiner explained that the cognitive disorder, to include memory 
loss, is the product of head trauma.  The fact that the Veteran 
has had numerous head traumas would render it impossible without 
resorting to mere speculation to attribute the cognitive disorder 
specifically to one trauma versus another.  The examiner 
explained that the head injuries the Veteran sustained during his 
period of service "may also have contributed" to his current 
level of cognitive impairment, "but the extent to which [the in-
service trauma] accounts for his current deficits is impossible 
to determine."  In contrast, the examiner did not attribute the 
Veteran's schizophrenia or any other psychiatric diagnosis to the 
Veteran's military service.

The Board also finds the 2009 VA examiner's opinion persuasive as 
it is also based on a thorough examination of the Veteran and a 
thorough review of the claims folder.  The examiner's opinion is 
explained with a very detailed rationale and references to the 
evidence of record supporting the opinion.

In short, the Board finds the objective evidence indicates the 
Veteran was in fact treated for at least one head trauma in the 
military with a diagnosis of "cerebral concussion" that may 
have resulted in loss of consciousness.  The Veteran was also 
treated in the military for some complaints of depression and 
nervousness, but no actual diagnosis was rendered at that time.  
After service, the Veteran's medical history mostly consists of 
treatment for cocaine addiction.  Of significance, the Veteran 
suffered at least one major post-service head trauma during a 
1992 MVA.  Post-service VA and private treatment records indicate 
varying diagnoses of dementia, schizophrenia, cognitive disorder, 
depression, anxiety disorder and substance dependency.  

The most persuasive medical opinions were rendered by a VA 
examiner in 2006 and a VA examiner in 2009.  Therein, both 
examiners seem to agree that none of the Veteran's psychiatric 
disorders are related to any in-service event, to include in-
service treatment for symptoms of depression and nervousness.  
The 2006 examiner acknowledges that memory loss could stem from a 
neurologic problem.  The 2009 examiner opined that given the 
Veteran had both in-service and post-service head traumas, it 
would be impossible to determine which specific head trauma is 
responsible for the Veteran's current cognitive impairment.

With regard to the Veteran's claim seeking entitlement to service 
connection for a psychiatric disorder, the Board finds the 
Veteran's claim must be denied.  The most persuasive evidence is 
against a finding that the Veteran has a psychiatric disorder 
related to his military service.  In fact, there is significant 
evidence to the contrary.  Although the Veteran was seen for 
complaints of depression and nervousness in the military, no 
diagnosis was rendered at that time.  After service, the Veteran 
did not seek treatment again until after he suffered a serious 
MVA.  At that time, private treatment records indicate the 
Veteran's psychiatric treatment mainly stemmed from substance 
abuse and depression over not being able to work following his 
1992 MVA.  The August 2006 examiner found the Veteran's in-
service complaints to be "minor," especially compared to the 
Veteran's post-service lengthy history of cocaine addiction.  

In light of the medical evidence described above, the Board finds 
that service connection for a psychiatric condition is not 
warranted.  Direct service connection requires a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in this 
case.

In contrast, with regard to the Veteran's claim seeking 
entitlement to service connection for a cognitive disorder, to 
include memory loss, the Board finds the evidence to at the very 
least be in relative equipoise.  Service treatment records 
confirm the Veteran had an in-service head trauma with cerebral 
concussion.  Although there were significant post-service 
injuries, the medical evidence indicates the Veteran has 
cognitive impairment due to head trauma and it would be 
impossible to ascertain to what extent each head trauma 
contributed to his current cognitive impairment.  As such, the 
Veteran is entitled to the benefit of the doubt and his claim is 
granted.

Again, the Veteran's statements regarding his symptomatology and 
various in-service events (which could not be verified) were 
considered.  As explained above, however, the Veteran proved to 
be an unreliable historian.  Because of the Veteran's 
inconsistent statements and medical evidence cutting against the 
Veteran's allegations of in-service events, current 
symptomatology and the severity of his various conditions, the 
Board gives greater credence and weight to the contemporaneous 
objective evidence filed in this matter.  Regardless of whether 
the Veteran is purposely exaggerating events and his disabilities 
or unintentionally doing so because of some other reason, the 
ultimate conclusion is that his statements are simply not 
credible evidence.  Moreover, to a large extent, as discussed 
above, there are objective documents that clearly refute his 
reported symptoms and alleged in-service events.  Because of the 
inconsistency, and the lack of corroborating objective evidence, 
the Board finds that the appellant's allegations have limited, if 
any, probative value.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against granting a claim seeking service 
connection for a psychiatric disorder, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The claim seeking entitlement to service connection for a 
cognitive disorder, to include memory loss, however, is granted.

Increased Rating (Left Knee)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased 
rating, such as the disability in this case, the primary concern 
is the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  The Court recently 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As will be explained more thoroughly below, staged 
ratings are not warranted here because the manifestations of the 
Veteran's service-connected left knee chondromalacia improved 
throughout the appellate time frame and at no time warranted a 
rating greater than the currently assigned 10 percent.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.  

The Veteran's left knee chondromalacia is currently rated under 
diagnostic code (DC) 5260, for limitation of flexion.  Normal 
range of motion of the knee is to 0 degrees extension and to 140 
degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a 10 percent disability rating is warranted for 
flexion limited to 45 degrees. A 20 percent disability rating is 
assigned for flexion limited to 30 degrees; and a 30 percent 
disability rating is assigned for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a 10 percent disability rating is warranted for 
extension limited to 10 degrees. A 20 percent disability rating 
is assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for extension 
limited to 30 degrees; and a 50 percent disability rating is 
assigned for extension limited to 45 degrees.  Id. at DC 5261.

The Board finds noteworthy that arthritis, confirmed by x-ray, is 
rated under DC 5003, which provides for a 10 percent rating where 
arthritis is found in one major joint and some limited motion is 
objectively observed.  Id. at DC 5003.  DC 5003, however, does 
not provide for a rating greater than 10 percent where arthritis 
affects only one major joint (which is the case here).

In this case, none of the medical evidence since 1998 indicates 
range of motion findings warranting a rating greater than 10 
percent.  The Veteran was afforded VA examinations in July 1998, 
September 2000, September 2001, August 2006 and, most recently, 
September 2010.  None of these examinations indicated flexion 
worse than 45 degrees or extension worse than 10 degrees even on 
repetition or even taking into functional loss due to weakness, 
fatigability, incoordination or pain on movement.  

Indeed, most recently, in September 2010, the examiner found full 
range of motion with no x-ray confirmation of any bone, joint or 
soft tissue abnormality.  

Prior examinations, in contrast, did find x-ray evidence of 
minimal degenerative changes and chondromalacia, but examinations 
from 1998, 2000, 2001 and 2006 similarly found minimal loss of 
motion.  The most significant findings, from July 1998 VA 
examination indicates flexion limited to 45 degrees due to pain.  
At that time, the July 1998 examiner found no deformity, no 
effusion and stable ligaments despite the Veteran's complaints of 
pain, swelling and locking.  

In September 2000, the Veteran's range of motion was noted as -5 
degrees extension to 100 degrees flexion, with a 25% loss on 
repetition.  The examiner noted crepitation, but found no 
effusions, atrophy, laxity or x-ray abnormality.  

In September 2001, the Veteran's range of motion was noted as -30 
degrees extension to 110 degrees flexion, with pain at 95 
degrees.  The examiner noted mild medial ligament laxity and 
minimal degenerative changes on x-ray, but these findings are in 
stark contrast to other VA examinations. 

In August 2006, the Veteran's range of motion was noted as 0 
degrees extension to 115 degrees flexion with pain at 110 
degrees.  The examiner observed normal ligaments with no 
abnormality found on x-ray.  The examiner concluded the 
examination of the left knee was essentially normal with no 
findings to support the diagnosis of chondromalacia.  These 
findings are consistent with the most recent VA examination dated 
September 2010 where that examiner similarly found no appreciable 
left knee abnormality. 

The Veteran testified during his hearing in August 2002 that he 
wears a knee brace and has problems walking more than a couple of 
blocks.  The Veteran further indicated he missed work days due to 
his left knee because his job, a customer support person, 
requires a lot of standing.  VA outpatient treatment records 
indicate some complaints of left knee pain.

Again, based on the medical evidence above, the Board finds the 
evidence does not support a rating higher than 10 percent for 
loss of motion or arthritis.   The Board considered functional 
loss due to pain, weakness, fatigability or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45 and, still find no 
objective findings warranting a rating greater than 10 percent.  
See DeLuca, 8 Vet. App. 202.  In that regard, the 2000 and 2001 
VA examiners opined that the Veteran would lose approximately 25% 
of motion on repetition due to pain.  The 1998 examiner found the 
Veteran's range of flexion from 45 degrees to 140 degrees to be 
painful.  In contrast, more recent examinations from 2006 to 2009 
found the Veteran's left knee to be essentially normal with full 
range of motion.  Even looking at the evidence in the most 
favorable light, however, the Veteran's range of motion would not 
warrant a rating greater than 10 percent.  Indeed, it appears the 
10 percent rating was awarded based on earlier 1998, 2000 and 
2001 findings of decreased motion due to pain on repetition.  

In short, throughout time the Veteran's main manifestation of the 
left knee is complaints of pain.  The Veteran's range of motion, 
taking into account further loss on repetition, would not warrant 
an increased rating under DCs 5003, 5260 or 5261.  That is, the 
worst finding of limited extension and flexion would not warrant 
a rating greater than 10 percent under DC 5260 or DC 5261.  
Indeed, most recent medical evidence indicates no loss of motion 
and no x-ray evidence of arthritis. 

No higher rating under a different diagnostic code can be applied 
for any time period. The Board notes that there are other 
Diagnostic Codes relating to knee disorders, such as Diagnostic 
Code 5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5257 (recurrent 
subluxation or lateral instability), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic Code 
5262 (impairment of the tibia and fibula) and Diagnostic Code 
5263 (for genu recurvatum).  

The Veteran's left knee is not manifested by dislocated or 
removed semilunar cartilage, nonunion or malunion of the tibia 
and fibula, or genu recurvatum. Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move 
his knees, albeit with some limitation, so they are clearly not 
ankylosed.  

The Veteran has at times complained of locking, swelling and 
instability of his knee.  At all times, however, all examiners 
have found no evidence of effusion of the joint or instability of 
the ligaments.  

The Board notes the September 2001 VA examiner noted mild medial 
ligament laxity.  The Board does not find this notation 
persuasive of application of DC 5257, for recurrent subluxation 
or lateral instability.  The September 2001 finding of mild 
medial ligament laxity, for one, is the sole notation of any 
findings suggesting of ligament laxity.  All other VA 
examinations afforded to the Veteran before and after 2001 found 
no laxity and no evidence of instable ligaments.  Indeed, the 
most recent VA examinations dated in 2006 and 2010 found no 
abnormality of the left knee at all.  The September 2001 
examination report in and of itself is somewhat contradictory.  
The examiner indicates on physical examination, the Veteran 
exhibits no evidence of edema, effusion, instability, weakness, 
redness, heat or abnormal movement of the left knee.  In 
contrast, the examiner notes mild medial ligament laxity, but 
with a negative McMurray sign and negative Lachman's test.  VA 
outpatient treatment records also do not confirm any objective 
evidence of instable ligaments of the left knee.  For these 
reasons, the Board finds application of DC 5257 for recurrent 
subluxation or lateral instability inappropriate under these 
circumstances.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding. See 
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General 
Counsel held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that a separate rating must be based upon 
additional disability.  Additionally, in VAOPGCPREC 9-98, the VA 
General Counsel held that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 C.F.R. § 
4.59.  

As indicated above, however, the Board finds application of DC 
5257 not warranted for the left knee.  Awarding a separate rating 
under DC 5260 and DC 5003, moreover, would constitute 
impermissible pyramiding of benefits because both diagnostic 
criteria are premised on loss of motion.  

In short, the Board finds no diagnostic code that would warrant 
the Veteran to a rating greater than 10 percent for his left 
knee. 

In denying the claim for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected knee 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's knee with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his knees.  

The Veteran testified he wears a brace on his left knee to 
alleviate pain and help him get through his work day.  He further 
indicated he misses work days due to knee pain.  That is, he 
indicates his job as a customer service representative includes a 
lot of standing.  VA outpatient treatment records, on the other 
hand, note complaints of left knee pain, but no significant 
ongoing treatment and certainly no hospitalizations.  The Board 
also finds noteworthy that the July 1998 VA examination notes the 
Veteran underwent physical therapy for his left knee.  Most 
recently, the Veteran's VA outpatient treatment and private 
treatment records are mainly focused on other unrelated ailments.  
Indeed, the most recent VA examinations dated in 2006 and 2010 
indicate the Veteran's left knee has no objectively confirmed 
abnormality. 

The Veteran's complaints of pain on prolonged standing and 
walking are already contemplated in the rating currently 
assigned.  Indeed, functional loss was the principal 
consideration for the Veteran's current 10 percent rating.  There 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's left knee causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. In this case, the Board 
finds no provision upon which to assign a rating greater than 10 
percent for his left knee chondromalacia.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a cognitive disorder, 
claimed as memory loss, is granted.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


